865 F.2d 1262Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George Thomas WILLIAMS, Plaintiff-Appellant,v.Dennis DANIELS, Defendant-Appellee.
No. 88-7274.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 23, 1988.Decided:  Jan. 3, 1989.

George Thomas Williams, appellant pro se.
Before DONALD RUSSELL and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
George Thomas Williams appeals the district court's order dismissing his 42 U.S.C. Sec. 1983 action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Williams v. Daniels, C/A No. 88-91-CRT (E.D.N.C. Apr. 14, 1988).  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


2
AFFIRMED.